FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-4425
                  _____________________________

STEPHEN GEOPPO,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

                          October 1, 2019


WINOKUR, J.

     Stephen Geoppo appeals the trial court’s summary denial of
his post-conviction motion alleging that his life sentence is illegal
pursuant to Miller v. Alabama, 567 U.S. 460 (2012) and Atwell v.
State, 197 So. 3d 1040 (Fla. 2016). We reject Geoppo’s claim and
affirm.

     In 1989, Geoppo pled guilty to first-degree murder and armed
robbery with a deadly weapon. The trial court sentenced Geoppo
to life in prison with the possibility of parole after twenty-five
years for the murder and five years for the robbery. Geoppo did not
pursue a direct appeal.
     In 2017, Geoppo filed a post-conviction motion pursuant to
Florida Rule of Criminal Procedure 3.850 claiming that his life
sentence was unconstitutional because the sentencing court had
not considered his youth. Specifically, Geoppo argues that his life
sentence violates Miller’s prohibition on automatic life sentences
for minors, as well as Atwell’s finding that a mandatory life
sentence with the possibility of parole for juveniles violated the
Eighth Amendment. The trial court summarily denied his motion.

     The Florida Supreme Court recently abrogated its decision in
Atwell holding that if a juvenile offender’s life sentence includes
parole eligibility, then there is no Miller violation. Franklin v.
State, 258 So. 3d 1239, 1241 (Fla. 2018). In any event, this Court
has emphasized that Miller does not apply to adult offenders.
Marshall v. State, 44 Fla. L. Weekly D2176a (Fla. 1st DCA Aug.
23, 2019) (citing Romero v. State, 105 So. 3d 550, 553 (Fla. 1st DCA
2012)). Geoppo was nineteen years old at the time of his offenses.
Therefore, Miller is inapplicable to his life sentence. Accordingly,
Geoppo’s life sentence does not constitute cruel and unusual
punishment and we affirm the trial court’s denial of his post-
conviction motion.

    AFFIRMED.

WOLF and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Stephen Geoppo, pro se, Appellant.

Ashley Moody, Attorney General, and Damaris E. Reynolds,
Assistant Attorney General, Tallahassee, for Appellee.



                                 2